DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on 7/28/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 39 and 50 have been made of record.
Claims 39-51 are pending and under examination.
EXAMINER’S AMENDMENT
Double Patenting-withdrawn
The rejection of claims 39-49 on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 9,765,130 in view of Levy (US 
pub. No. 20080044399) is withdrawn in view of applicants’ filing of electronic TD on 7/28/2011.
The rejection of claims 50-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,556,939 is withdrawn in view of applicants’ filing of electronic TD on 7/28/2011.
The rejection of claims 50-51 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,676,517 is withdrawn in view of applicants’ filing of electronic TD on 7/28/2011.
Conclusion
Claims 39-51 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646